Citation Nr: 1700089	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

In April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his currently diagnosed low back disability is a result of a truck accident in service, where the Veteran lost control of his vehicle and went off the side of a cliff and rolled down approximately four hundred feet.

Service treatment records indicate that the Veteran was in a truck accident in November 1966 and at that time complained of soreness in his neck and back.  He was diagnosed with having a back sprain.  Service treatment records also note that in January 1970, the Veteran once again complained of low back pain.  At that time the examiner noted that the Veteran had muscle spasms in L4-L5, and he was treated with a heating pack. 

Private treatment records dated in 2007 show treatment for disc desiccation and bilateral facet joint hypertrophy and degenerative spondylosis.  There was a diffuse disc bulge noted, with mild central focal disc protrusion noted, with anterior impression upon the thecal sac and bilateral lateral recess stenosis.  In July 2007, the Veteran was diagnosed with lumbar facet syndrome, sacroiliac joint syndrome, herniated disc syndrome and lumbar radiculopathy.  See treatment records from St. Joseph Medical Center.

The Veteran was afforded a VA examination in April 2010.  X-ray findings showed four non-rib-bearing lumbar vertebrae, narrowing of the L4-S 1 disc space, atherosclerotic calcification of the aorta, including bifurcations, but no spondylolysis or spondylolisthesis.  There were hypertrophic facet joints from L3-S1.  The impression was osteopenia with atherosclerotic calcification of the aorta and degenerative disc disease L3-4 to L4-S I.  The examiner indicated that the Veteran had a lumbar strain in service, which resolved with no evidence of a chronic ongoing condition, which represented a 36 year gap between discharge form the service and the first documented treatment for a spinal condition.  The examiner also noted that the Veteran's spinal condition was more likely than not due to his age and not associated with his military service.  As noted in the April 2016 remand, as the examiner did not address the Veteran's lay assertions of experiencing low back symptoms continuously since 1971, this opinion is inadequate for evaluation purposes.  In this regard, the Board noted that the Veteran has asserted that he began having problems with his back in 1971 and those problems have continued to the present.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  The Board also noted that at his February 2016 hearing, the Veteran testified that he began seeing private doctors in the 1970's for approximately 10 years for his low back condition; however, because one of his private doctors is deceased, and the other retired, he is not able to obtain any of his treatment records from that time.  The Veteran also stated that during the 1980's and 1990's, he found a way to cope with his condition by sleeping on something hard.  See April 2016 Board remand and BVA Hearing transcript, pg.3.  

In accordance with the April 2016 remand directives, the Veteran was afforded another VA examination and opinion in July 2016.  The examiner gave some history on the Veteran's low back complaints, noting his 2007 private treatment that included evidence of degenerative changes and physical therapy.  He also noted that the Veteran's service treatment records show that he was treated in 1966 for back pain following a motor vehicle accident, which he did not believe was severe because the Veteran only complained of a back ache and was treated with Robaxin, as well as treatment in 1968 for back pain with Robaxin being prescribed again.  The examiner also noted that the private treatment records noted that in 2007, the Veteran over-exerted in the gym and complained of back pain as a result, and that the history he gave at that time was negative for injury or chronic back problems.  He also noted that the Veteran was a mail carrier after service.  The examiner concluded that the Veteran's post-service back complaints were mechanical, especially in light of the fact that he reported sleeping on a hard surface helped to alleviate the pain.  He noted further that there is no indication of traumatic changes in the Veteran's spine, and concluded that the Veteran's current mild degenerative changes are typical for ageing, and the Veteran's symptoms are most likely related to this.  The examiner also noted that clinical orthopedics examination indicated that the Veteran's diffuse disc degeneration is "age caused", and this is confirmed by multiple other studies.  His final opinion was that the Veteran's current back issues are due to his age.  

Notwithstanding all of the information and analysis provided by the examiner, the Board notes that, like the April 2010 examiner, the July 2016 2016 examiner also failed to address the Veteran's lay assertions of experiencing low back symptoms continuously since 1971.  Furthermore, the July 2016 examiner failed to address the Veteran's contentions that he began seeing private doctors in the 1970's for approximately 10 years for his low back condition.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the August 2016 VA examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

The Veteran is competent to report the circumstances surrounding his in-service low back injury, as well as the onset and nature of his low back symptoms.  The Veteran's reports provide competent and credible evidence of a low back injury during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of low back symptoms in service. 

As such, the Board finds that another remand for a new examination and medical opinion as to the etiology of the Veteran's current low back disability is necessary.  
See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his low back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 


The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records from July 2016 and associate them with the claims file.

2.  After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by an examiner who has not previously examined him, in order to ascertain the nature and etiology of the Veteran's currently diagnosed low back disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back condition was caused by, or is the result of, the Veteran's military service.  

The examiner should specifically consider whether the Veteran's condition may be the result of the Veteran's November 1966 truck accident where he slid off of a cliff and rolled down for approximately four hundred feet before hitting a tree.  

The examiner must also consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's assertions that he has experienced pain in his low back since 1971 and that he sought medical treatment in the 1970s for his low back by two private physicians, however, those treatment records are unavailable as a result of death and retirement of the treating physicians.  Additionally, the examiner must consider the Veteran's lay assertion that in the 1980's and 1990's the Veteran found a way to cope with his condition by sleeping on something hard.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

